Citation Nr: 0638290	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  06-21 670	)	DATE
	)

On appeal from a decision of the 
Department of Veterans Affairs Medical and Regional Office 
Center in Togus, Maine


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses incurred on March 12, 2006 at the Mayo Regional 
Hospital.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION


The veteran had active service from July 1976 to March 1981.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2006 decision of the Department of Veterans Affairs 
Medical Center (VAMC) in Augusta, Maine.


FINDING OF FACT

On October 2, 2006, prior to the promulgation of a decision 
in this appeal, the Board received notification from the 
appellant, through his authorized representative, that he was 
withdrawing his appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of the veteran's 
Substantive Appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).



On October 2, 2006, the Board received a statement - with 
attached letter, from the veteran's representative indicating 
the veteran was withdrawing his appeal.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


